In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Westchester County (Ingrassia, J.), dated June 8,1995, which denied his motion for leave to enroll the parties’ daughter in a private school for kindergarten.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the plaintiffs contention, the Supreme Court did not err in denying, without an evidentiary hearing, his motion for leave to enroll the parties’ daughter in a private school for kindergarten. Under the circumstances of this action, the parties would be best served by proceeding toward a speedy trial to resolve disputed issues regarding their daughter’s custody *584and education (see, Lazich v Lazich, 189 AD2d 750; Askinas v Askinas, 155 AD2d 498). Santucci, J. P., Altman, Krausman and Goldstein, JJ., concur.